In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-19-00063-CR

JOE PEARL WINDHAM, Appellant                 §   On Appeal from the 78th District Court

                                             §   of Wichita County (59,187-B)

V.                                           §   February 4, 2021

                                             §   Memorandum Opinion by Justice Wallach

THE STATE OF TEXAS                           §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and this case is remanded to the trial court for a new trial.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Mike Wallach___________________
                                           Justice Mike Wallach